Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-12 and 19-20, drawn to a method of obtaining, by a user equipment, downlink control information; extracting at least one field corresponding to at least one of a modulation order, a physical resource block count, and a transport block size from the downlink control information; identifying at least one value of the modulation order, the physical resource block count, and the transport block size, based on a value of the extracted at least one field; and processing, by a signal processor of the user equipment, the received signal, based on the identified at least one value of the modulation order, the physical resource block count, and the transport block size, disclosed in Sections 0025-0081 and 0090-0099 and Figures 1-10 and 13, classified in H04L43/00.
II.  Claims 13-18, drawn to a method of obtaining, by a user equipment, downlink control information; extracting a field corresponding to an adjustment indicator indicating a change of a value of at least one of a modulation order and a transport block size index from the downlink control information; identifying the adjustment indicator from the extracted field; updating at least one of the modulation order and the transport block size index by changing the value of the at least one of the modulation order and the transport block size index in response to the identified adjustment indicator; and processing the received signal, based on at least one of the updated modulation order and the updated transport block size index, disclosed in Sections 0082-0099 and Figures 11-12, classified in H04L1/0006.
Inventions I and II are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect, are mutually exclusive and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Invention I is directed to a method of obtaining, by a user equipment, downlink control information; extracting at least one field corresponding to at least one of a modulation order, a physical resource block count, and a transport block size from the downlink control information; identifying at least one value of the modulation order, the physical resource block count, and the transport block size, based on a value of the extracted at least one field; and processing, by a signal processor of the user equipment, the received signal, based on the identified at least one value of the modulation order, the physical resource block count, and the transport block size.  Invention II is directed to a method of obtaining, by a user equipment, downlink control information; extracting a field corresponding to an adjustment indicator indicating a change of a value of at least one of a modulation order and a transport block size index from the downlink control information; identifying the adjustment indicator from the extracted field; updating at least one of the modulation order and the transport block size index by changing the value of the at least one of the modulation order and the transport block size index in response to the identified adjustment indicator; and processing the received signal, based on at least one of the updated modulation order and the updated transport block size index.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F; 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571) 272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
June 6, 2022